Citation Nr: 1033690	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-03 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Carnell Johnson, Esq.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1970. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by the 
RO, which in pertinent part denied the Veteran service connection 
for a back injury.

Most recently, in September 2009, the Board denied the Veteran's 
claim for service connection for a lower back disability.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claim (Court).  In April 2010, the Court 
granted a Joint Motion to vacate the September 2009 decision and 
to remand the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the April 2010 Joint Motion, the parties agreed that in the 
September 2009 decision, the Board failed to give adequate 
reasons and bases to support its decision.  Specifically the 
parties agreed that the Board failed to adequately explain why it 
found a September 2005 VA examination more probative than August 
2005 and December 2008 private facility treatment records.  In 
this regard, the parties agreed that the Board relied in error on 
a VA examination that did not address the significance, if any, 
of service treatment records documenting complaints of low back 
pain during the Veteran's period of service (the Board ascribed 
more probative value to an insufficient VA examination).  

The Board notes that the service treatment records do not show 
any diagnosis of or treatment for a low back disorder.  However, 
the Board is aware that in the July 1970 separation examination, 
the Veteran complained of recurrent back pain after heavy lifting 
in February 1970 with continued low back pain after heavy 
lifting.  The July 1970 separation examination reports no 
treatment was sought, no compensation was required, and there was 
no sequela relatable to these complaints.  

In a March 2004 VA outpatient treatment record, the Veteran 
related that he had seen a chiropractor in previous years for his 
back problems.  The complete records from that health care 
provider should be obtained.  

A November 2004 private report of a MRI study of the lumbar spine 
was addressed to K. McM-M, M.D.  This physician has been employed 
by VA, but possibly treated the Veteran in her private practice.  
Any private records of treatment of the Veteran by this physician 
should be obtained.  

Post service medical records document the treatment he received 
for the claimed low back disability.  In an August 2005 
statement, a private physician reported that MRI results showed 
extensive scoliosis of the lumbar spine.  The physician concluded 
that the Veteran's low back pain was related to the extensive 
scoliosis of the lumbar spine.  In this regard, the physician 
noted that the Veteran complained of low back pain due to lifting 
during his period of service and reasoned that the Veteran's back 
disorder may have been aggravated at that time, thus causing the 
current symptoms.

In a September 2005 VA examination, the diagnosis was spinal 
stenosis secondary to degenerative changes.  The examiner opined 
that it was less likely than not that the Veteran's low back 
disability was related to service.  In this regard, the examiner 
explained that a large majority of the population complains of 
low back pain.  Without any specific history of trauma, it was 
impossible to find that the Veteran's back disability onset in 
service as the Veteran claimed.  Thus, the examiner opined that 
it was less likely than not that the Veteran's low back pain was 
a result of his service related injury.

In a December 2008 statement, the private physician repeated the 
assertion that the Veteran's low back pain was related to the 
extensive scoliosis of the lumbar spine.  They physician noted 
that the Veteran complained of low back pain due to lifting 
during his period of service and opined that it was at least as 
likely as not that the Veteran's low back disorder onset at that 
time.

Given this evidence, the Board finds that a more contemporaneous 
VA examination is necessary to clarify etiology of the claimed 
lower back disability.   

Additionally, the Veteran submitted a copy of a June 2010 VA MRI 
report of the lumbar spine; because this records was submitted 
directly to the Board, the RO did not have the opportunity to 
review the records or to issue a Supplemental Statement of the 
Case (SSOC) regarding this additional evidence.  The Veteran did 
not waive consideration of this evidence by the RO and in fact 
explicitly requested initial RO review of this additional 
evidence.  Under 38 C.F.R. § 19.31 (2009), it is incumbent upon 
the agency of original jurisdiction, here the RO, to issue a SSOC 
following its receipt of additional and pertinent evidence.  The 
Board has preliminarily reviewed this record and finds that it is 
of such significance that it would need to be considered in the 
disposition of the Veteran's claim for service connection for a 
lower back disability.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§ 19.9 (2009).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for his low back 
disorder.  Of particular interest are 
complete medical records from any 
chiropractor who treated the Veteran for 
his low back problems. The Veteran should 
be requested to provide information 
regarding any motor vehicle or other 
accidents that may have involved injury to 
his back.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his attorney are to be notified 
of unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

3.  The Veteran should be afforded a VA 
spine examination to determine the nature, 
extent and likely etiology of the low back 
disorder.  All indicated tests and studies 
are to be performed, and comprehensive pre- 
and post-service recreational and 
occupational histories are to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the physician for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the physician.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the physician should specifically diagnosis 
the Veteran's current low back disability 
and opine as to whether any such current 
low back disability at least as likely as 
not (e.g., a 50 percent or greater 
likelihood) had its onset in service or is 
otherwise etiologically related to his 
period of service.  The physician should 
address and include specific discussion of 
the conflicting medical evidence of record, 
namely the July 1970 service separation 
examination report documenting complaints 
of low back pain due to heavy lifting, the 
August 2005 private physician statement 
(finding the Veteran's back disability may 
have been aggravated by the in-service 
heavy lifting), September 2005 VA 
examination (finding that it was less 
likely than not that the Veteran's low back 
disability was related to service) and 
December 2008 private physician statement 
(finding that  it was at least as likely as 
not that the Veteran's low back disability 
onset due to heavy lifting during his 
period of service).  

A complete rationale must be given for all 
opinions and conclusions expressed in a 
typewritten report(s).

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of all indicated 
development and consideration of all the 
evidence added to the claim file since the 
December 7, 2005 SOC, the Veteran's claim 
of service connection for a lower back 
disability should be readjudicated in light 
of all the evidence of record.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.

Then, as indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


